DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 05/23/2022 has been entered. Claims 1-2 and 15 have been amended, claim 10 has been canceled and claim 16 has been newly added. The status identifier of claim 9 indicates as (currently amended) but the text of the claim has not been modified. Claims 1-9 and 11-16 are thus currently pending and are under examination.


Withdrawn Objections and Rejections
	The minor informality of claim 1 has been amended and thus the objection to the claim has been withdrawn.
	Claim 1 has been amended to recite that the reaction is initiated by heat “in a dark environment”. The prior art references of the record fail to teach or suggest that the reaction is initiated by heat in a dark environment (see reasons for allowance set forth below). Thus the 102(a)(1) rejections of the record have been withdrawn.
	Claim 1 is free of prior art and is allowable. Since the provisional nonstatutory double patenting rejection is the only rejection remaining in the instant application having the earliest effective U.S. filing date (10/18/2018) compared to the reference Application No. 17/416,738 (12/20/2018), the rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 11 has been canceled.
Authorization for this examiner’s amendment was given in an interview with Min Woo Park on 06/02/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is free of prior art. 
The closest prior art references, cited in the Office Action 02/22/2022, teach production of organic molecules having at least two carbon atoms chained together by the reaction of carbon oxides and water in the presence of nanostructure catalysts wherein the reactions is initiated by light, however they fail to teach or suggest that the reactions are initiated by heat in a dark environment. 
The examiner further cites other closest prior art references, patent application publication number US2004/0029983A1 (US’983) and international publication WO1997009293A1 (WO’293). These references teach a method for the production of hydrocarbons by the reaction of carbon oxides with water/steam in the presence of catalyst and wherein the reaction is initiated by heat, however, none of these references teach or suggest conducting the reaction in the presence of nanostructure or nanostructures.  
Accordingly, the instantly claimed method is deemed novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 12-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622